Citation Nr: 1410024	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-46 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or coronary artery disease.

4.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and dysthymic disorder.

5.  Entitlement to a higher initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a higher initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, including service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in May 2008 and in December 2008 that, in pertinent part, denied service connection for PTSD; for bilateral hearing loss; for neuropathy of the upper extremities; and for hypertension.  The Veteran timely appealed.

In April 2010, the Veteran testified during a hearing before RO personnel.

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with a dysthymic disorder, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of service connection for an acquired psychiatric disability, to include PTSD and dysthymic disorder, and for hypertension; and higher initial disability ratings for peripheral neuropathy of the left lower extremity and the right lower extremity are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability had its onset in service. 

2.  The evidence supports a link between current neuropathy of the upper extremities and the diabetes mellitus the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Neuropathy of the upper extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through September 2006 and July 2008 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted during the September 2011 hearing; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss (as a disease of the central nervous system) and a disabling hypertension are considered chronic under section 3.309.

Any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted, shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report; and no examiner had found, any physical defects or diseases at the time of pre-induction and induction in February 1964.

A.  Bilateral Hearing Loss

The Veteran contends that a bilateral hearing loss disability had its onset in active service.  His Form DD 214 confirms assignment in an artillery unit (i.e., A Battery, 1st Battalion, 7th Artillery).

Service connection may also be presumed for sensorineural hearing loss which develops to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's pre-induction examination in February 1964 show that he underwent audiometric testing. The report of this testing reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
-
10
LEFT
35
15
10
20
15

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.)  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Audiometric testing at the time of the Veteran's separation examination in April 1966 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels, ASA units converted to ISO units, for each ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.

Private treatment records, dated in February 1981, include findings of serous otitis media, bilateral; and indicate that the Veteran reported problems of instability associated with motion.  The physician then noted that an audiogram showed some slight changes in the left ear, referred to as reflex decay.

Audiometric testing in April 1996 revealed pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
20
35
35
LEFT
40
25
25
45
25

The Veteran underwent a VA (contract) examination in January 2007.  Speech audiometry at that time revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
40
LEFT
40
30
40
45
35

The January 2007 examiner noted that the Veteran's claims file was not available, and that the opinion was based solely on the Veteran's reported history.  The Veteran reported his military noise exposure, and reported being in an artillery unit in Vietnam for about ten months and around noise all the time.  The January 2007 examiner indicated that such noise exposure was significant.  The Veteran also reported occupational noise exposure from truck driving for 36 years.  The January 2007 examiner indicated that such noise exposure can be noisy, but probably was not really significant.  The January 2007 examiner also indicated that the current audiometric configuration was not necessarily your "typical" noise-induced pattern, especially for the left ear which showed a rather flat pattern; and indicated that some additional information may be shed from the private audiology records, especially if those dated back to active service.  The January 2007 examiner then opined that it is at least as likely as not that the Veteran's reported history of military noise exposure has contributed to his current hearing loss.

In July 2007, the January 2007 examiner reviewed the Veteran's claims file and medical history; and indicated that nothing has changed.  The January 2007 examiner noted that the Veteran's entry and separation examinations from active service revealed that his hearing was within normal limits, and that no additional testing had been done until 16 years later.  Based on the entry and separation examinations, the January 2007 examiner then opined that the Veteran's current hearing loss was not caused by military noise exposure.

In February 2008, the Veteran reported that his hearing has bothered him since he left active service.  In April 2010, the Veteran testified that he noticed his hearing loss soon after he left active service; and that he could not hear on the telephone, and he could not hear his friend talking, when they used to fish together.

The report of a July 2010 VA (contract) examination also includes an opinion that, based on the separation hearing test being normal, the Veteran's current hearing loss was not the result of the Veteran's military noise exposure.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

It is very unclear whether the medical opinions of record in July 2007 and in July 2010 included consideration of the Veteran's lay statements of onset in service, such as his reported exposure to excessive military noise from being in an artillery unit.  It is also unclear whether any audiologist considered the converted units of both the February 1964 entry and April 1966 separation examinations.

In September 2011, the Veteran testified that he started having problems with hearing loss within a few years after he left active service; and that he did not obtain hearing aids until a couple of years ago.  The Veteran described his military noise exposure as being in an artillery unit, and that helicopters were flown from one location to another.  He testified that he was the "hookup person on the artillery gun;" and that the helicopter would come down and hover over the top of his head, and he would reach up and hook the gun onto the helicopter.  The Veteran testified that he did not wear hearing protection when doing this type of job.  The Veteran also testified that he worked in construction and hauling furniture, and then on truck driving; and testified that he was exposed to some loud noises during those jobs, but much less than when he was in active service.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim his exposure to excessive noise during active service.  He is competent to report what occurred in service because his testimony regards his first-hand knowledge of a factual matter.  He also reported noticing some hearing loss after active service, which gradually worsened.  This is further corroborated by the January 2007 examiner who indicated that the Veteran's military noise exposure was significant.

In this regard, the Board finds the Veteran's lay statements concerning hearing loss are not only competent, but also are credible, to show that he has continued to suffer from hearing loss post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Some degree of hearing loss was documented in active service.  Accordingly, as the Veteran's exposure to military noise in active service was significant; and there is lay evidence of continuity of difficulty hearing after his discharge, as well as a current diagnosis of bilateral sensorineural hearing loss, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, the Board finds that a bilateral hearing loss disability was incurred in service.  See 38 C.F.R. § 3.102 (2013).  

B.  Neuropathy of the Upper Extremities

VA treatment records, dated in August 2006, include an assessment of diabetes mellitus with neurological manifestations.

During a February 2007 VA peripheral nerves examination, the Veteran reported numbness and tingling of the hands and feet for the past four-to-five years.  He reported a slow, gradual onset of symptoms.  Neurological findings revealed no significant deficits in the upper extremities.

The report of a February 2007 VA diabetes mellitus examination includes a medical history of diabetic-related peripheral neuropathic symptoms, described as paresthesias; loss of sensation; and numbness in the feet and hands for three-to-four years.  

In June 2007, the Veteran's private treating physician indicated that the Veteran developed peripheral neuropathy after he was diagnosed with diabetes mellitus.

In February 2008, the Veteran's private treating physician indicated that the Veteran suffered from diabetic neuropathy.

Nerve conduction studies and electromyograph conducted in October 2009 revealed no clinical evidence of peripheral neuropathy of the upper extremities.

In April 2010, the Veteran testified that he had intermittent neuropathy in his hands and fingers.  He testified that sometimes it occurred daily, and at other times it occurred every week or two.  The Veteran also testified that he never dropped things due to the neuropathy.

In September 2011, the Veteran testified that the neuropathy lasted for about 30 to 45 minutes; and that he felt the neuropathy in the palm of his hands and through his fingers.  He testified that he did not take any medication for neuropathy.

The Board notes that service connection already has been established for neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus.  

There is also competent medical evidence of record showing that the Veteran has diabetic neuropathy, which the Board finds has been associated, implicitly rather than explicitly, with the Veteran's diabetes mellitus.  Given that the Veteran is reporting a contemporaneous medical diagnosis, and has provided credible testimony of intermittent numbness and tingling in both hands for the past several years, the Board finds the evidence as to causation at least in equipoise, permitting a grant of secondary service connection. 

Under the circumstances, the Veteran prevails as to his claim for service connection for neuropathy of the upper extremities, with application of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for neuropathy of the upper extremities is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 




Hypertension

In this case, the Veteran has asserted that his hypertension is secondary to his service-connected diabetes mellitus and coronary artery disease.  VA examinations from August 2008 and December 2010 contain opinions as to secondary causation, but not secondary aggravation.  In view of Allen and 38 C.F.R. § 3.310(b), these opinions are incomplete, and further opinions as to the etiology of the claimed hypertension are needed.  38 C.F.R. § 3.159(c)(4).

PTSD and Dysthymic Disorder 

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was assigned to A Battery, 1st Battalion, 7th Artillery; and he served in Vietnam from June 1965 to April 1966.  His principal duty in Vietnam was Cannoneer and Assistant Gunner.

The report of a January 2007 VA examination shows an Axis I diagnosis of dysthymia.  The examiner opined that it is likely that the symptoms began with, were caused by, and were the result of combat-related stress.

A private psychological evaluation, conducted in December 1008, shows Axis I diagnoses of PTSD, chronic, delayed onset; and major depressive disorder, recurrent, severe without psychotic features.

The report of a September 2009 VA examination shows an Axis I diagnosis of dysthymic disorder.  The examiner noted that, although the Veteran carried a diagnosis of PTSD, no provider has ever conducted a comprehensive evaluation for PTSD; and that the Veteran's current report was not consistent with PTSD.

In an October 2009 addendum, the September 2009 examiner noted that there was no indication from the clinical interview that the Veteran's chronic depressive symptoms were related to his active service; and suggested that the Veteran's transient mood symptoms associated with infrequent vivid memories of active service were not significant enough to be considered a psychiatric disorder in their own right, and did not explain his chronic depression.  The examiner opined that the Veteran's current dysthymic disorder was not caused by, a result of, or related to his active service.

Since then, a VA examiner in June 2010 indicated that there have been no changes in functioning since the last examination.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

A private psychological evaluation, conducted in November 2010, shows Axis I diagnoses of PTSD, chronic; dysthymic disorder; and cognitive disorder not otherwise specified, mild.  In September 2011, the private psychologist again confirmed the diagnoses.

In September 2011, the Veteran testified that he continued to undergo treatment for PTSD.

Given the treatment records associated with the claims file that suggest a diagnosis of PTSD is warranted, the Board finds that an examination is needed to determine whether the diagnosed PTSD is based on his in-service stressor(s) or combat service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

Higher Initial Disability Ratings

In October 2009, the RO granted service connection for peripheral neuropathy of the left lower extremity and the right lower extremity; and assigned a separate 10 percent disability evaluation for each extremity, effective February 22, 2008.  Correspondence submitted by the Veteran's attorney in December 2009 has been accepted by the Board as a notice of disagreement (NOD) with the initial ratings.

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the initial rating for each lower extremity.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter, taking into account the expanded claim for service connection for a psychiatric disorder, to include PTSD, as well as the hypertension claim.

2.  Obtain VA treatment records dated since May 2011 (apparently from the Huntington VA Medical Center) and add those reports to the claims file.

3.  Furnish the Veteran's claims file to a medical doctor for an opinion as to whether the current hypertension is at least as likely as not (a 50 percent or greater probability): 1) a result of service, 2) caused by the service-connected diabetes mellitus and/or coronary artery disease, or 3) aggravated by the service-connected diabetes mellitus and/or coronary artery disease.  All opinions must be supported by a detailed rationale in a typewritten report, with appropriate citations to evidence in the claims file as warranted.

4.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file (paper/electronic), to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  

The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed PTSD is related to the Veteran's military service, including his fear of hostile military or terrorist activity while on active duty.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. 

5.  Issue a SOC with regard to the initial ratings assigned for peripheral neuropathy of the left lower extremity and the right lower extremity.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider these issues only if a timely substantive appeal is received in response to the SOC.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims (service connection for hypertension and a psychiatric disorder) on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


